UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6752



JOHN PAUL TURNER,

                                             Petitioner - Appellant,

          versus

DAVID S. KUYKENDALL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-409-R)


Submitted:   July 25, 1996                 Decided:   August 12, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court orders dismissing his

habeas corpus petition without prejudice for failure to set forth

coherent claims and denying his motion for reconsideration. We dis-

miss the appeal for lack of jurisdiction because the orders are not

appealable. This court may exercise jurisdiction only over final
orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
orders here appealed are neither final orders nor appealable inter-

locutory or collateral orders.

     We deny a certificate of appealability and dismiss the appeal
as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.
The motion for hearing in banc is denied.




                                                         DISMISSED




                                 2